DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I & Species I (claims 1-6) in the reply filed on 06/28/2022 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 & 6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bellamy et al. (U.S. Patent No. 4,360,435).
Regarding claim 1: Bellamy discloses a method of providing a plurality of filled product bags of sterile fluid (Fig. 1; via bags 32), the method comprising: positioning a bag assembly onto a filling machine (Fig. 1; via the show assembly into filling machine 10 & 12), wherein the bag assembly includes a tube (via upper tube 18), a filter assembly in fluid communication with the tube (via filter 20), a plurality of bladders (via 32), and a plurality of stems (via lower stem 18), wherein a stem is attached to a bladder (via lower 18 attached to bladders 32), forms a fluid passageway, fluidly connects to the tube (via connected to upper tube 18), and provides fluid communication into an interior of the plurality of bladders; fluidly coupling an inlet of the filter assembly to a connection line in fluid communication with a fluid source (via coupling 24 and/or 26); filling the bag assembly with a fluid to create an at least partially filled bag assembly, wherein filling the bag assembly includes passing the fluid through the filter assembly (via fluid through filter 20), the fluid passageway of the stem (via fluid through lower tubes 18), and into the bladder (via 32); after filling, sealing the fluid passageway of the stem of the at least partially filled bag assembly (Summary of the Invention; “Upon the successful completion of the transfer and sterilizing operation, the container is hermetically sealed by the application of external compression to the tubing, heat sealing of the tubing, or heat sealing of the container at a point adjacent to the connection of the tubing to the container”), at a location between the tube and the bladders (“heat sealing of the container at a point adjacent to the connection of the tubing to the container”) , thereby creating a sealed passageway in the stem (via at lower tube 18, see annotated figure below); after sealing the stem, cutting the stem to form an at least partially filled product bag having the sealed passageway (inherently the shown bags 32 will be separated and detached from the system); and performing an integrity test on the filter assembly (abstract; “The integrity of the filter is determined by introducing a pressurized gas into the filter and observing through a light-transmissive portion”), see annotated figure below.
Regarding claim 2: wherein sealing the fluid passageway includes pressing the passageway closed; (“sealed by the application of external compression to the tubing”).
Regarding claim 3: further including correlating an integrity of the contents of the at least partially filled product bag to an integrity of the filter assembly based on an outcome of the integrity test (Summary of the Invention section; “In one embodiment…the integrity of the filter, and consequently the sterility of the unit” and/or Detailed Description of the Preferred Embodiment; “However, it has been found to be advantageous to verify the integrity of the sterile unit”).
Regarding claim 4: wherein cutting the stem includes severing the stem with a blade to irreversibly separate the at least partially filled product bag from a remainder of the bag assembly (inherently a separation of bags 32 from the system will take place via cutting using blade is very known).
Regarding claim 6: wherein performing the integrity test includes performing at least one of a bubble test and a pressure degradation test, (abstract; “The integrity of the filter is determined by introducing a pressurized gas into the filter and observing through a light-transmissive portion”).

    PNG
    media_image1.png
    783
    769
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bellamy et al. (U.S. Patent No. 4,360,435).
Regarding claims 1 & 4: Bellamy may not be clearly suggesting a step of cutting of the stem (lower tube 18) to separate bags 32 from the system using a blade.  However, the Office takes an official notice that such steps of separation between filled bladders and filling machine using a cutting blade is old and well known in the art, see for example the following patents.
-U.S. Pat. No. 5,368,586 (Figs. 8A-8D; via the shown seal/cut at stem 21/22); 
-U.S. Pat. No. 4,937,194 (Fig. 1; via seal/cut at stem 14/14a);
-U.S. Pat. No. 7,491,526 (Figs. 8A-8C).
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of Applicant’s claimed invention, to have modified Bellamy’s separation step of the filled bladders from the filling system, by a use of cutting step at the sealed portion of the stem, as such cutting step will simplify the separation of the bags from the system and assure of no leaking of any products.

Regarding claim 5: Bellamy does not disclose a step of measuring an amount of fluid in the bladder of the bag assembly with a load cell, and discontinuing filling the bag assembly when the bladder contains a predetermined amount of fluid.  However, the Office takes an official notice that such a step of use of a load cell to measure a fluid level or amount in a package is very old and well known in the art.
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of Applicant’s claimed invention, to have modified Bellamy’s method, by adding a step of measuring the level of the packed fluid in the bladders, as such measuring step will assure achieving the desired filling amount to the package, also will avoid any overloaded packages.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For example, the cited arts in the PTO-892 suggest the use of stem to be sealed and cut after filling bladders.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470. The examiner can normally be reached Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMEH TAWFIK/Primary Examiner, Art Unit 3731